     Case 1:18-cr-00076-NONE-BAM Document 325 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                          No. 1:18-cr-00076-NONE-BAM-5
12                          Plaintiff-Respondent,
13               v.                                       ORDER SETTING BRIEFING SCHEDULE
14     SHEENA TAYLOR                                      (Doc. No. 301)
15                          Defendant-Petitioner.
16

17

18

19              On October 23, 2020, Sheena Taylor (“petitioner”), a federal prisoner proceeding pro se,
20    filed a motion to vacate, set aside, or correct a sentence under 28 U.S.C. § 2255 (“§ 2255
21    motion”). Petitioner raises several claims of ineffective assistance of trial counsel under the Sixth
22    Amendment. (Doc No. 301.) Having preliminarily reviewed petitioner’s § 2255 motion, the
23    court finds that its decision making would be aided by the filing of a response by the United
24    States.
25    /////
26    /////
27    /////
28
                                                         1
     Case 1:18-cr-00076-NONE-BAM Document 325 Filed 01/13/21 Page 2 of 2


 1          Accordingly, the court ORDERS as follows:

 2          1. The government shall file a response to petitioner’s § 2255 motion by April 12, 2021;

 3                and

 4          2. Petitioner shall file a reply, if any, no later than June 11, 2021.

 5
      IT IS SO ORDERED.
 6

 7       Dated:     January 12, 2021
                                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
